Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 1 of 38 Page ID #:956




     1 Jordan Susman, Esq. (SBN 246116)
         jsusman@nolanheimann.com
     2   Margo Arnold, Esq. (SBN 278288)
         marnold@nolanheimann.com
     3   NOLAN HEIMANN LLP
         16133 Ventura Boulevard, Suite 820
     4   Encino, California 91436
         Telephone: (818) 574-5710
     5   Facsimile: (818) 574-5689
     6 Attorneys for Plaintiffs Clint Eastwood
         and Garrapata, LLC
     7
                            UNITED STATES DISTRICT COURT
     8
                           CENTRAL DISTRICT OF CALIFORNIA
     9
      CLINT EASTWOOD, an individual;       ) Case No.: 2:20-cv-06503-RGK-JDE
   10
      GARRAPATA, LLC, a California limited )
   11 liability company,                   ) PLAINTIFFS’ MEMORANDUM
                    Plaintiffs,            ) OF POINTS AND AUTHORITIES
   12
                                           ) IN SUPPORT OF MOTION FOR
   13         vs.                          ) DEFAULT JUDGMENT
                                           )
   14 MEDIATONAS UAB, a Lithuanian
                                           ) Date: June 7, 2021
   15 private limited company DOES 2-30,   ) Time: 9:00 a.m.
      inclusive,                           ) Place: Roybal Federal Building
   16
                                           )        and U.S. Courthouse
   17               Defendants.            )        255 East Temple Street
   18
                                           )        Courtroom 850, 8th Floor
                                           )        Los Angeles, California 90012
   19                                      )
   20
                                           )
                                           )
   21                                      )
   22                                      )
                                           )
   23                                      )
   24                                      )

   25
   26
   27
   28

          MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 2 of 38 Page ID #:957




     1                              TABLE OF CONTENTS

     2 I.       FACTUAL BACKGROUND……………………………………………….1
     3
                A.   Plaintiffs’ Rights of Publicity and Trademark…………………………1
     4
                B.   Defendants’ Illegal Activities……………………………………………….2
     5
     6          C.   Mediatonas Is Responsible For The Fraudulent “Article”…………4
     7
         II.    PROCEDURAL HISTORY………………………………………………………….5
     8
         III.   ARGUMENT…………………………………………………………………………….5
     9
   10           A.   Jurisdiction………………………………………………………………………5
   11
                B.   Default Judgment is Warranted Against Mediatonas……………….7
   12
   13
                C.   Eitel Factors……………………………………………………………………...8

   14                1.    All Claims in the FAC Have Substantive Merit and are
   15                      Sufficiently Alleged (Eitel Factors 1 and 2)……………………8

   16                      a.    Mediatonas is Liable for Violation of Common Law
   17                            Right of Publicity……………………………………………….9

   18                      b.    Mediatonas is Liable for Violation of California Civil
   19                            Code Section 3344….…………………………………………10

   20                      c.    Mediatonas is Liable for False Endorsement Under the
   21                            Lanham Act (15 U.S.C. § 1125(A)), Trademark
                                 Infringement (15 U.S.C. § 1114(1)(A), and Common
   22                            Law Trademark Infringement…………………………….10
   23
                           d.    Mediatonas is Liable for Defamation and False Light
   24                            Invasion of Privacy…………………………………………...12
   25
                     2.    The Remaining Eitel factors Support Entry of Default
   26                      Judgment (Eitel Factors 3 and 7)….……………………………...15
   27
   28
                                                -i-
          MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 3 of 38 Page ID #:958




     1
                          a.      There is Minimal Possibility of Dispute Concerning
                                  Material Facts………………………………………………….15
     2

     3                    b.      There is No Evidence that Default Was Due to
                                  Excusable Neglect……………………………………………..15
     4

     5                    c.      Plaintiffs Will Suffer Prejudice if Default Judgment is
                                  Not Entered……………………………………………………..16
     6

     7                    d.      Policy Favoring Decision on the Merits Does Not
                                  Warrant Denying Default Judgment……………………..17
     8

     9                    e.      Sum of Money at Stake………………………………………17

    10        D.    Remedies and Damages……………………………………………………...17
    11
                    1.    Permanent Injunction………………………………………………..17
    12

    13              2.    Monetary Damages…………………………………………………...19

    14                    a.      Misappropriation Claims…………………………………...19
    15
                                 i.    Market Value…………………………………………..19
    16

    17                          ii.    Injury to Peace, Happiness and Feelings……….20
    18                         iii.    Injury to Reputation and Goodwill……………..22
    19
                               iv.     Punitive Damages………………………………………2
    20

    21                          v.     Attorneys’ Fees and Costs…………………………..23
    22                    b.      Trademark Claims……………………………………………25
    23
                                 i.    Actual Damages……………………………………….25
    24

    25                          ii.    Enhanced Damages…………………………………...25
    26                         iii.    Attorneys’ Fees………………………………………...26
    27
                          c.      Defamation and False Light………………………………..27
    28
                                              -ii-
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 4 of 38 Page ID #:959




     1
                               i.     Actual Damages……………………………………….27
     2

     3                        ii.     Punitive Damages……………………………………..27

     4 IV.    CONCLUSION…………………………………………………………………………28
     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                             -iii-
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 5 of 38 Page ID #:960




     1                            TABLE OF AUTHORITIES
     2

     3
       CASES:
       A.C.T. 898 Prod., Inc. v. Door to Door Nail Supply,
     4       No. CV1504520SJOMRWX, 2015 WL 12791424
     5       (C.D. Cal. Nov. 13, 2015)………………………………….………………....10

     6 Adams v. Murakami,

     7        54 Cal. 3d 105 (1991)…..……………………………………………………..23

     8 Aldabe v. Aldabe,

     9        616 F.2d 1089 (9th Cir. 1980)...………………………………………………8

    10 ALPO Petfoods v. Ralston Purina Co.,

    11        778 F. Supp. 555 (D.D.C. 1991)……………………………………………..25

    12 Amoco Prod. Co. v. Vill. of Gambell, AK,

    13        480 U.S. 531 (1987)…………..………………………………………………17

    14 Bedavailability.Com v. A Bed Available, LLC,

    15        No. 06CV2401LABLSP, 2007 WL 627964 (S.D. Cal. Feb. 13, 2007)………..7

    16 Bernardi v. County of Monterey,

    17        167 Cal. App. 4th 1379 (2008)………………………………………………..24

    18 Black v. Lane,

    19        22 F.3d 1395 (7th Cir. 1994)…...………………………………………………9
    20 Brookfield Commc'ns, Inc. v. W. Coast Entm't Corp.,

    21        174 F.3d 1036 (9th Cir. 1999)…………...……………………………………11
    22 Building a Better Redondo, Inc. v. City of Redondo Beach,

    23        203 Cal. App. 4th 852 (2012)…………………………………………………24
    24 Century 21 Real Estate Corp. v. Sandlin,

    25        846 F.2d 1175 (9th Cir. 1988)…………………………………………...……11
    26 Clearline Techs. Ltd. v. Cooper B-Line, Inc.,

    27        948 F. Supp. 2d 691 (S.D. Tex. 2013)………………………………………..25
    28
                                              -iv-
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 6 of 38 Page ID #:961




     1
         Computer Entertainment America Inc. v. GameMasters,
     2       87 F. Supp. 2d 976 (N.D. Cal. 1999)…………………………………………18
     3
         Cyma (U.S.A.) Ltd. v. Lumondi, Inc.,
     4        2011 WL 1483394 (N.D. Cal. 2011)……………………………………….....24
     5
         Danning v. Lavine,
     6        572 F.2d 1386 (9th Cir. 1978)……………………………………………….....8
     7
         Discovery Communications, Inc. v. Animal Planet, Inc.,
     8         172 F. Supp. 2d 1282 (C.D. Cal. 2001)…………………………………….....26
     9
         Doe v. Unocal Corp.,
    10         248 F.3d 915 (9th Cir. 2001)…...………………………………………………6
    11
         Downing v. Abercrombie & Fitch,
    12        265 F.3d 994 (9th Cir. 2001) …………………………………………………10
    13
       Einstein v. Baby Einstein Co. LLC,
    14       No. CV0702171MMMSSX, 2009 WL 10670676
    15       (C.D. Cal. Dec. 21, 2009) …………………………………………………….10

    16 Eitel v. McCool,

    17        782 F.2d 1470 (9th Cir. 1986) ………………………………………………...8
    18 Emerald Worldwide Holdings, Inc.,

    19        No. CV03-8339AHM, 2005 WL 1130588 (C.D. Cal. Apr. 19, 2005)……….19
    20 Garden City Boxing Club, Inc. v. Aranda,

    21        384 F. App’x 688 (9th Cir. 2010) ……………………………………………19
    22 Grant v Esquire,

    23        367 F. Supp. 876 (S.D.N.Y. 1973) …………………………………………...21
    24 Halsey v. Colonial Asset Mgmt.,

    25        No. 5:13-cv-02025, 2014 WL 12601015 (C.D. Cal. July 17, 2014) …………16
    26 Hawran v. Hixson,

    27        209 Cal. App. 4th 256 (2012) ………………………………………………...12
    28
                                             -v-
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 7 of 38 Page ID #:962




     1
         Hirsch v. S.C. Johnson & Son, Inc.,
     2         90 Wis. 2d 379 (1979)) …………………………………………………..20, 22
     3
         In re Tuli,
     4          172 F.3d 707 (9th Cir. 1999) …………………………………………………..7
     5
         Int’l Shoe Co. v. Washington,
     6          326 U.S. 310 (1945) …………………………………………………………...6
     7
         Kapellas v. Kofman,
     8         1 Cal. 3d 20, (1969) …………………………………………………………..12
     9
         Kirby v. Sega of Am., Inc.,
    10         144 Cal. App. 4th 47 (2006) ……………………………………………….....24
    11
         L.A. Gear, Inc. v. Thom McAn Shoe Co.,
    12         988 F.2d 1117 (Fed. Cir. 1993) ………………………………………………16
    13
         Laws v. Sony Music Entm’t, Inc.,
    14        448 F.3d 1134 (9th Cir. 2006) …………………………………………………9
    15
         Love v. Associated Newspapers, Ltd.,
    16         611 F.3d 601 (9th Cir. 2010) …………………………………………………26
    17
         Luxul Tech. Inc. v. Nectarlux, LLC,
    18         78 F. Supp. 3d 1156 (N.D. Cal. 2015) ………………………………………...7
    19
         Maughan v. Google Technology, Inc.,
    20       143 Cal. App. 4th 1242 (2006) ……………………………………………….24
    21
         Midler v. Ford Motor Co.,
    22         849 F.2d 460 (9th Cir. 1988) …………………………………………………19
    23
         Milkovich v. Lorain J. Co.,
    24         497 U.S. 1 (1990) …………………………………………………………….16
    25
         PepsiCo, Inc. v. California Sec. Cans,
    26         238 F. Supp. 2d 1172 (C.D. Cal. 2002) ………………………………………17
    27
         PepsiCo v. Triunfo-Mex, Inc.,
    28
                                              -vi-
          MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 8 of 38 Page ID #:963




     1
              189 F.R.D. 431 (C.D. Cal. 1999) ……………………………………………...8

     2 Playboy Enterprises, Inc. v. Baccarat Clothing Co.,

     3        692 F.2d 1272 (9th Cir. 1982) ………………………………………………..25

     4 PLCM Grp. v. Drexler,

     5        22 Cal. 4th 1084 (2000) ……………………………………………………...24

     6 Philip Morris, USA, Inc. v. Castworld Prods, Inc.,

     7        219 F.R.D. 494 (C.D. Cal. 2003) ……………………………………………...8

     8 Phillip Morris USA Inc. v. Shalabi,

     9        352 F. Supp. 2d 1067 (C.D. Cal. 2004) ………………………………………18

    10 Raining Data Corp. v. Barrenechea,

    11        175 Cal. App. 4th 1363 (2009) ……………………………………………….24

    12 Ramos-Falcon v. Autoridad de Energia Electrica,

    13        301 F.3d 1 (1st Cir. 2002) ……………………………………………………..9

    14 Raven's Cove Townhomes, Inc. v. Knuppe Development Co.,

    15        114 Cal. App. 3d 783 (1981) …………………………………………………27

    16 Rearden LLC v. Rearden Commerce, Inc.,

    17        683 F.3d 1190 (9th Cir. 2012) ………………………………………………..11
    18 Schwarzenegger v. Fred Martin Motor Co.,

    19        374 F.3d 797 (9th Cir. 2004) …………………………………………………..6
    20 Sher v. Johnson,

    21        911 F.2d 1357 (9th Cir. 1990) …………………………………………………6
    22 Sky Billiards, Inc. v. Loong Star, Inc.,

    23        No. EDCV 14-921 JGB, 2016 WL 6661175
              (C.D. Cal. Mar. 17, 2016) ……………………………………………..8, 15, 16
    24

    25 Skydive Arizona, Inc. v. Quattrocchi,
              673 F.3d 1105 (9th Cir. 2012) ………………………………………………..25
    26

    27 Soilworks, LLC v. Midwest Indus. Supply, Inc.,
              575 F. Supp. 2d 1118 (D. Ariz. 2008) ………………………………………..12
    28
                                                  -vii-
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 9 of 38 Page ID #:964




     1
         Solano v. Playgirl, Inc.,
     2         292 F.3d 1078 (9th Cir. 2002) …………………………………………………9
     3
         Taco Cabana Int'l, Inc. v. Two Pesos, Inc.,
     4        932 F.2d 1113 (5th Cir. 1991) ………………………………………………..25
     5
         Taus v. Loftus,
     6         40 Cal. 4th 683 (2007) ……………………………………………………….12
     7
         TeleVideo Systems, Inc. v. Heidenthal,
     8         826 F.2d 915 (9th Cir. 1987) …………………………………………………15
     9
         Vogel v. Rite Aid Corp.,
    10         992 F. Supp. 2d 998 (C.D. Cal. 2014).………………………………………..16
    11
         Waits v. Frito-Lay, Inc.,
    12         978 F.2 1093 (9th Cir. 1992) ……………………………………..19, 21, 22, 23
    13
         Weil Ceramics & Glass, Inc. v. Dash,
    14         878 F.2d 659 (3d Cir. 1989) ………………………………………………….16
    15
         Wong v. Jing,
    16        189 Cal. App. 4th 1354 (2010) ……………………………………………….27
    17
         Yahoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme,
    18        433 F.3d 1199 (9th Cir. 2006)….………………………………………………7
    19
         Zynga Game Network Inc. v. Williams,
    20        2011 WL 2560240 (N.D. Cal. June 28, 2011) ……………………………….26
    21

    22 STATUTES:

    23 Cal. Civ. Code § 3294(a) ……………………………………………………………23
         Cal. Civ. Code § 45………………………………………………………………….12
    24 Cal. Civ. Proc. Code § 410.10………………………………………………………...6

    25 Fed. R. Civ. P. 8(b)(6) ………………………………………………………………..8
         Fed. R. Civ. P. 55(b)(2) ………………………………………………………………8
    26 Fed. R. Civ. P. 55(b) …………………………………………………………………8

    27 L.R. 55-1………………………………………………………………………………8
         21 U.S.C. § 801 et seq……………………………………………………………….21
    28
                                             -viii-
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 10 of 38 Page ID
                                  #:965



  1
      15 U.S.C. § 1117(a)…26
      7 U.S.C. 1621 et seq…………………………………………………………………21
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          -ix-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 11 of 38 Page ID
                                  #:966



  1        Pursuant to Fed. R. Civ. P. 55(b), Plaintiffs Clint Eastwood and Garrapata,
  2 LLC (collectively, “Plaintiffs”) respectfully request that the Court enter final
  3 judgment by default against Mediatonas UAB (“Mediatonas”).
  4 I.     FACTUAL BACKGROUND
  5        A.     Plaintiffs’ Rights of Publicity and Trademark
  6        Clint Eastwood is recognized around the world as an icon of the entertainment
  7 industry. (FAC ¶ 14). After rising to fame in the 1950s as the star of the TV series
  8 Rawhide, Mr. Eastwood became one of the world’s biggest movie stars with his
  9 roles as the “Man With No Name” in a series of Westerns in the late 1960s and the
 10 Dirty Harry films of the 1970s and 80s. (Id.). In 1971, Mr. Eastwood directed his
 11 first of more than 30 motion pictures, including the Academy Award winning Best
 12 Pictures Unforgiven (1992) and Million Dollar Baby (2004). (Id.). In addition to his
 13 successful career in the entertainment industry, Mr. Eastwood served as the mayor of
 14 Carmel-by-the-Sea in the late-1980s. (Id.).
 15        Garrapata is the owner of the rights of publicity in Mr. Eastwood’s name,
 16 image, likeness, and persona for all purposes, other than those related to the
 17 promotion and exploitation of the motion pictures Mr. Eastwood makes. (FAC ¶ 8;
 18 Eastwood Decl. ¶ 2; Bernstein Decl. ¶¶ 2, 3). Among other things, Garrapata owns a
 19 federally registered trademark U.S. Registration No. 3265483 in Mr. Eastwood’s
 20 name for “Entertainment services, namely, personal appearances and live
 21 performance and live recorded performances by a movie star and actor” (the
 22 “Registered Mark”). (FAC ¶ 50; Bernstein Decl. ¶ 4, Exh. 1).
 23        Additionally, by virtue of Mr. Eastwood’s longstanding and continuous use of
 24 the Registered Mark in commerce, Garrapata has acquired a valid common law
 25 trademark in Mr. Eastwood’s name. (FAC ¶ 51). The public has come to recognize
 26 the Registered Mark as exclusively identifying Mr. Eastwood, and the mark is
 27 famous worldwide. (FAC ¶ 14). Garrapata has selectively used the trademark
 28
                                               -1-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 12 of 38 Page ID
                                  #:967



  1 CLINT EASTWOOD in commerce in connection with Mr. Eastwood’s products and

  2 services. (FAC ¶ 49; Eastwood Decl. ¶ 2; Bernstein Decl. ¶ 3).

  3        B.     Defendants’ Illegal Activities
  4        Among the top results of an online search for “Clint Eastwood CBD” is a
  5 website for go.ushealthynews.com, with the headline “Big Pharma in Outrage over

  6 Clint Eastwood’s CBD.” (FAC ¶ 17; Susman Decl. ¶ 2, Exh. 1).

  7        In addition, Defendants send emails with the subject line, “Clint Eastwood
  8 Exposes Shocking Secret Today.” (FAC ¶ 18; Susman Decl. ¶ 3, Exh. 2). In the

  9 body of the email is an apparent article from NBC’s Today show with a picture of

 10 Mr. Eastwood under the headline “Breaking News: Clint Eastwood Exposes

 11 Shocking Secret Today.” (Id.).

 12        When one clicks on the link for go.ushealthynews.com in the online search
 13 results or the purported Today show report in the spam email, it takes the consumer

 14 to a website featuring a fraudulent “news article” purportedly written by a journalist

 15 named Alice Palmer that is automatically programmed to appear as if the article was

 16 published on the date that a user views the website. The content of the article

 17 generally remains the same, even when the header of the website varies. For

 18 example, the website URL is sometimes allocated to www.go.ushealthynews.com,

 19 but the header of the website sometimes makes it appear as if it was published by

 20 “Entertainment Today.” Other times, the website URL is allocated to usmagazine-

 21 trending-news.com to make it appear that the article is associated with US Weekly

 22 magazine. (FAC ¶ 19; Susman Decl. ¶¶ 4, 5, Exhs. 3-9).

 23        The CBD products advertised and sold on the fraudulent “article” include Sera
 24 Relief (Susman Decl. ¶ 4, Exh. 3), Euphoric CBD (Susman Decl. ¶ 5, Exhs. 4, 5, 6),

 25 and Patriot Supreme (Susman Decl. ¶ 5, Exh. 7). (FAC ¶ 20).

 26        Other than the names of the products being advertised and sold, the verbiage
 27 of the fraudulent “article” does not change substantially, stating among other things:

 28
                                            -2-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 13 of 38 Page ID
                                  #:968



  1
                 In an emotional 1-on-1 interview, one of America's most
                 respected icons revealed that he wouldn't be where he is without
  2              CBD. We all know and love Clint Eastwood as the charismatic
  3              actor and director who has never been shy about advocating for
                 marijuana use. He has always been focused on making movies,
  4              going on tour, and promoting America. However, he shocked
  5              everyone when he announced his new CBD line, [CBD product],
                 would be the next step in his career.
  6              In recent developments, Eastwood revealed that he would be
  7              stepping away from the spotlight to put more time into his
                 wellness business, now that it has grown so fast:
  8              “This was a really, really difficult decision for me. When I started
  9              this whole thing back in 2015, it really was just a part time
                 passion project and a way for me to give back. Now here we are
 10              almost 5 years later and [CBD product] has steadily grown into
 11              a full-fledged business that’s helped thousands of people become
                 pain free and much happier. My line gives me a chance to do
 12              something bigger than movies and I knew I would regret it for
 13              the rest of my life if I let that opportunity pass me by.”
                 Eastwood went on to say that he never really expected things to
 14              get this big and that several studios and sponsors were furious
 15              that he was splitting up his time. In fact, relations with some
                 studios grew so tense that they ended up giving him an ultimatum
 16              - acting or his wellness line. . . .
 17              The product Eastwood is referring to is his breakthrough CBD
                 wellness line [CBD product]. The star has spent the past four
 18              years developing a line of highly effective and highly potent
 19              wellness products that he claims are the solution for those who
                 don’t want to resort to using opiates.
 20              His product [CBD product] sold out within ten minutes when
 21              first launched and it seems the world can’t get enough of the
                 benefits and results.
 22              Eastwood even admitted that big pharma companies are furious
 23              with him after noticing a large decline in sales since [CBD
                 product] was launched on the market.
 24              “Users of [CBD product] are experiencing results that before
 25              now were only possible through prescription medication. It’s
                 obviously a much cheaper, and safer alternative and because of
 26              that pharmaceutical companies are finding it harder to keep
 27              patients using their prescriptions.”
                 Having a crowd of angry pharmaceutical companies is a unique
 28
                                            -3-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 14 of 38 Page ID
                                  #:969



  1
                  and effective endorsement for [CBD product], but Eastwood has
                  still been proactive in getting [CBD product] into the hands of
  2               those who need it. . . .
  3               While making an appearance on ‘TV Show’ he gifted the cast
                  and crew with [CBD product] products and made sure every
  4               guest was given a sample of the life changing supplement. Since
  5               then, he has cultivated a huge celebrity clientele who are
                  regularly reordering the products. See for yourself!
  6   (FAC ¶ 21; Susman Decl. ¶¶ 4, 5 Exhs. 3-9).
  7         The fraudulent “article” further states: “Eastwood’s new line has been a huge
  8 hit amongst fellow celebs who got to try the initial launch of [CBD product]”

  9 followed by a series of false testimonials from Terry Bradshaw, Sam Elliott, Michael

 10 J. Fox, and Garth Brooks about Mr. Eastwood’s purported CBD product. (FAC ¶ 22;

 11 Susman Decl. ¶¶ 4, 5 Exhs. 3-9). The fraudulent “article” concludes with a false

 12 claim that “Eastwood is offering our lucky readers the chance to try [CBD product]!”

 13 and urging people to purchase the product. (Id.). Links on the webpage allow the

 14 viewer to purchase the CBD products being touted by Mr. Eastwood. (FAC ¶ 23;

 15 Susman Decl. ¶¶ 4, 5 Exhs. 3-9).

 16         C.    Mediatonas Is Responsible For The Fraudulent “Article”
 17         Mediatonas is responsible for publishing the fraudulent “article.” Among other
 18 things:

 19      • Mediatonas owns the websites ushealthynews.com and usmagazine-trending-
 20         news.com, where the fraudulent “article” appears (FAC ¶ 24; Susman Decl. ¶ 6
 21         Exh. 10);
 22      • Mediatonas created the fraudulent “article” to promote and sell CBD products
 23         (FAC ¶ 24; Susman Decl. ¶¶ 5, 6, Exhs. 4-10);
 24      • To avoid suspicion, Mediatonas created and sent to Sera Labs’ marketing
 25         company, Express Revenue, a fake website advertising Sera Labs’ products
 26         that did not mention Mr. Eastwood. (FAC ¶ 24; Kaufman Decl. ¶¶ 1-5).
 27         Mediatonas’ website deliberately misleads visitors into believing it is an
 28
                                             -4-
       MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 15 of 38 Page ID
                                  #:970



  1 American company. Among other things, it refers to itself as “Mediatonas LLC”

  2 when it is not a limited liability company, but a Lithuanian private limited company

  3 (UAB). (Susman Decl. ¶¶ 6, 7 Exh. 10, 11). In addition Mediatonas’ website

  4 prominently displays a phone number with a Virginia area code. (Susman Decl. ¶ 7

  5 Exh. 11). However, when one calls the number, it either rings without answer or rings

  6 and then gives a busy signal. (Susman Decl. ¶ 7).

  7 II.    PROCEDURAL HISTORY
  8        Plaintiffs filed their original complaint in this action on July 22, 2020. In the
  9 original complaint, Plaintiffs named as defendants the companies whose products

 10 were being advertised in the fraudulent “article.” (Complaint ¶¶ 9-11) (Dkt. 2).

 11        On July 28, 2020, this Court granted Plaintiffs’ ex parte application for a TRO
 12 and a request to conduct expedited discovery to identify the Doe defendants. (Dkt.

 13 15). Through such discovery, Plaintiffs obtained information regarding Mediatonas’

 14 liability, and the Court granted Plaintiffs leave to file the FAC. (Dkt. 38, 50).

 15        On February 19, 2021, the Court granted Plaintiffs’ Ex Parte Application to
 16 serve the FAC and summons on Mediatonas via email and Skype. (Dkt. 52).

 17        On February 22, 2021, Plaintiffs served the summons and FAC on Mediatonas
 18 via email and Skype. (Dkt. 53).

 19        Upon request of Plaintiffs, the clerk entered Mediatonas’ default on March 18,
 20 2021. (Dkt. 59).

 21 III.   ARGUMENT
 22        A.     Jurisdiction
 23        The Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
 24 1338(a), as this is a civil action arising under federal law, the Lanham Act of 1946 as

 25 amended (codified at 15 U.S.C. §§ 1051, et seq.). The pendent state law claims are so

 26 related to the federal claims that they form part of the same case or controversy

 27 pursuant to Article III of the United States Constitution. The Court therefore has

 28
                                             -5-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 16 of 38 Page ID
                                  #:971



  1 supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).

  2        The Court possesses personal jurisdiction over Mediatonas because
  3 Mediatonas purposefully directed its activities and consummated transactions in

  4 California in carrying out its illegal scheme and because its scheme is inflicting harm

  5 on businesses and consumers in California. FAC ¶¶ 7, 8.

  6        California’s long-arm statute is coextensive with the reach of federal due
  7 process. Cal. Civ. Proc. Code § 410.10. Therefore, to exercise personal jurisdiction

  8 over a nonresident, defendant need only have “certain minimum contacts” with the

  9 relevant forum “such that the maintenance of the suit does not offend traditional

 10 notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.

 11 310, 316 (1945) (internal quotation marks omitted). This means “defendant’s conduct

 12 and connection with the forum State must be such that the defendant should

 13 reasonably anticipate being haled into court there.” Sher v. Johnson, 911 F.2d 1357,

 14 1361 (9th Cir. 1990) (internal quotation marks omitted).

 15        This Court has specific jurisdiction over Mediatonas because its “contacts with
 16 the forum give rise to the cause of action before the court.” Doe v. Unocal Corp., 248

 17 F.3d 915, 923 (9th Cir. 2001). The Ninth Circuit evaluates specific jurisdiction using

 18 a three-part test: (1) The non-resident defendant must purposefully direct its activities

 19 or consummate some transaction with the forum or resident thereof; or perform some

 20 act by which it purposefully avails itself of the privilege of conducting activities in

 21 the forum, thereby invoking the benefits and protections of its laws; (2) the claim

 22 must be one which arises out of or relates to the defendant’s forum-related activities;

 23 and (3) the exercise of jurisdiction must comport with fair play and substantial

 24 justice, i.e. it must be reasonable. Schwarzenegger v. Fred Martin Motor Co., 374

 25 F.3d 797, 802 (9th Cir. 2004). Under this test, the purposeful availment prong,

 26 requires a showing that “defendant allegedly must have (1) committed an intentional

 27 act, (2) expressly aimed at the forum state, (3) causing harm that the defendant knows

 28
                                             -6-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 17 of 38 Page ID
                                  #:972



  1 is likely to be suffered in the forum state.” Yahoo! Inc. v. La Ligue Contre Le

  2 Racisme Et L’Antisemitisme, 433 F.3d 1199, 1205-06 (9th Cir. 2006) (quoting Calder

  3 v. Jones, 465 U.S. 783 (1984)). “If a jurisdictionally sufficient amount of harm is

  4 suffered in the forum state, it does not matter that even more harm might have been

  5 suffered in another state.” Id. at 1207.

  6        Mr. Eastwood is a well known California resident, and it was reasonably
  7 foreseeable that the effect of Mediatonas’ unlawful activities would be felt here by

  8 Mr. Eastwood. See Bedavailability.Com v. A Bed Available, LLC, No.

  9 06CV2401LABLSP, 2007 WL 627964, at *2 (S.D. Cal. Feb. 13, 2007) (“The Ninth

 10 Circuit has spoken clearly to this issue, holding that, even where a defendant never

 11 enters the plaintiff's home state but merely posts material accessible on the internet

 12 giving rise to a Lanham Act claim, a district court in the plaintiff's home state has

 13 personal jurisdiction over the defendant because infringement would create an injury

 14 which would be felt mainly in that state.”).

 15        Mediatonas’ acts have caused harm to Plaintiffs, Mr. Eastwood’s fan base, and
 16 the public in California. See, e.g., Luxul Tech. Inc. v. Nectarlux, LLC, 78 F. Supp. 3d

 17 1156, 1179 (N.D. Cal. 2015) (willful copyright infringement on website combined

 18 with false representations to consumer in California support specific jurisdiction over

 19 out-of-state defendants).

 20        Because Plaintiffs’ claims arise out of Mediatonas’ activities in California
 21 and/or were directed to California, there is nothing unreasonable about exercising

 22 jurisdiction here.

 23        B.     Default Judgment is Warranted Against Mediatonas
 24        Following an entry of default, Fed. R. Civ. P. 55(b) permits the Court to enter
 25 default judgment in the plaintiff’s favor. In considering a motion for default

 26 judgment, a court must first determine that it possesses “jurisdiction over both the

 27 subject matter and the parties.” In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999). The

 28
                                               -7-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 18 of 38 Page ID
                                  #:973



  1 decision to enter default judgment is then left to the sound discretion of the court. See

  2 Fed. R. Civ. P. 55(b); Aldabe v. Aldabe, 616 F.2d 1089, 1092-93 (9th Cir. 1980).

  3         When deciding whether to grant default judgment, the Ninth Circuit considers
  4 the following factors: (1) the merits of plaintiff's substantive claim; (2) the

  5 sufficiency of the complaint; (3) the possibility of a dispute concerning material facts;

  6 (4) whether default was due to excusable neglect; (5) the possibility of prejudice to

  7 the plaintiff if the motion is denied; (6) the strong policy underlying the Federal

  8 Rules of Civil Procedure favoring decisions on the merits; and (7) the sum of money

  9 at stake in the action (collectively, the “Eitel factors”). Eitel v. McCool, 782 F.2d

 10 1470, 1471-72 (9th Cir. 1986). “In applying this discretionary standard, default

 11 judgments are more often granted than denied.” PepsiCo v. Triunfo-Mex, Inc., 189

 12 F.R.D. 431, 432 (C.D. Cal. 1999). As detailed below, each Eitel factor weighs in

 13 favor of granting Plaintiffs’ Motion for Default Judgment against Mediatonas.

 14 Further, the Plaintiffs have met the procedural requirements required by Fed. R. Civ.

 15 P. 55(b) and the Local Rules of the Court. See Fed. R. Civ. P. 55(b)(2); L.R. 55-1;

 16 Susman Decl. ¶¶ 8-11 (setting forth information required by L.R. 55-1).

 17         C.     Eitel Factors
 18
                   1.     All Claims in the FAC Have Substantive Merit and are
                          Sufficiently Alleged (Eitel Factors 1 and 2)
 19
            The first two Eitel factors assess the substantive merit of the movant’s claims
 20
      and the sufficiency of its pleadings. These factors require that a plaintiff “state a
 21
      claim upon which it may recover.” Philip Morris, USA, Inc. v. Castworld Prods, Inc.,
 22
      219 F.R.D. 494, 498 (C.D. Cal. 2003); see also Danning v. Lavine, 572 F.2d 1386,
 23
      1388 (9th Cir. 1978). In considering a motion for default judgment, “‘well-pleaded
 24
      factual allegations’ are accepted as true, except for allegations relating to damages.”
 25
      Sky Billiards, Inc. v. Loong Star, Inc., No. EDCV 14-921 JGB, 2016 WL 6661175, at
 26
      *3 (C.D. Cal. Mar. 17, 2016) (quoting DirecTV, Inc. v. Hoa Huynh, 503 F.3d 847,
 27
      854 (9th Cir. 2007)); see also Fed. R. Civ. P. 8(b)(6) (“An allegation—other than one
 28
                                               -8-
       MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 19 of 38 Page ID
                                  #:974



  1 relating to the amount of damages—is admitted if a responsive pleading is required

  2 and the allegation is not denied.”). In fact, it is improper for the court to consider

  3 liability issues if it does not first give notice to plaintiff that the merits will be

  4 addressed. Black v. Lane, 22 F.3d 1395, 1398 (7th Cir. 1994); Ramos-Falcon v.

  5 Autoridad de Energia Electrica, 301 F.3d 1, 3 (1st Cir. 2002).

  6          As detailed below, the Plaintiffs adequately pleaded their claims against
  7 Mediatonas.

  8
                          a.     Mediatonas is Liable for Violation of Common Law
                                 Right of Publicity
  9
             To recover on a misappropriation of name or likeness claim, a plaintiff must
 10
      prove “(1) the defendant’s use of the plaintiff’s identity; (2) the appropriation of
 11
      plaintiff’s name or likeness to defendant’s advantage, commercially or otherwise; (3)
 12
      lack of consent; and (4) resulting injury.” Laws v. Sony Music Entm’t, Inc., 448 F.3d
 13
      1134, 1138 (9th Cir. 2006). Garrapata can easily establish each of these elements.
 14
             First, Defendants are clearly using Mr. Eastwood’s name and likeness to their
 15
      commercial advantage. The internet is replete with versions of the fraudulent
 16
      “article” bearing the headline “Big Pharma In Outrage Over Clint Eastwood’s CBD:
 17
      [Name of CBD Product] - He Fires Back With This!” (Susman Decl. ¶¶ 4, 5, Exhs. 3-
 18
      9). The fraudulent “article” prominently features photographs of Mr. Eastwood and
 19
      references a fabricated interview with Mr. Eastwood in which he touts his purported
 20
      line of CBD products. (Id.). Mediatonas owns the website on which the fraudulent
 21
      “article” appeared and uses it to sell CBD products. (Susman Decl. ¶¶ 4-6, Exhs. 3-
 22
      10).
 23
             Second, Plaintiffs never consented to such a use. (Eastwood Decl. ¶ 2;
 24
      Bernstein Decl. ¶ 3).
 25
             Third, Plaintiffs have been damaged by Defendant’s misuse of Mr. Eastwood’s
 26
      name, as the measure of damages includes the economic value of the use of the
 27
      plaintiff’s name, which is in the millions of dollars. Solano v. Playgirl, Inc., 292 F.3d
 28
                                                -9-
       MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 20 of 38 Page ID
                                  #:975



  1 1078, 1090 (9th Cir. 2002); see infra.

  2
                         b.     Mediatonas is Liable for Violation of California Civil
  3                             Code Section 3344
  4         Under Civil Code section 3344, a plaintiff must prove all the elements of the
  5 common law cause of action for violation of rights of publicity plus (1) a knowing

  6 use by the defendant and (2) a direct connection between the use and the commercial

  7 purpose. Downing v. Abercrombie & Fitch, 265 F.3d 994, 1001 (9th Cir. 2001). Both

  8 additional elements are present here.

  9         First, Mediatonas’ misuse of Mr. Eastwood’s name and likeness in the
 10 fraudulent “article” was no accident, and it did not happen by happenstance.

 11 Mediatonas knowingly created the “article” about Mr. Eastwood, knowingly selected

 12 and inserted photographs of Mr. Eastwood, and knowingly purchased a domain name

 13 and posted the “article.”

 14         Second, the entire purpose of the “article” was to sell CBD products. Links on
 15 the webpage allow the viewer to purchase the CBD products being touted by Mr.

 16 Eastwood. (FAC ¶ 23; Susman Decl. ¶¶ 4, 5 Exhs. 3-9). Accordingly, Plaintiffs

 17 succeed on their section 3344 claim.

 18
                         c.     Mediatonas is Liable for False Endorsement Under the
 19                             Lanham Act (15 U.S.C. § 1125(A)), Trademark
 20                             Infringement (15 U.S.C. § 1114(1)(A), and Common
                                Law Trademark Infringement.
 21
            The elements of claims for False Endorsement under the Lanham Act,
 22
      Trademark Infringement under the Lanham Act, and common law trademark
 23
      infringement are identical. See Einstein v. Baby Einstein Co. LLC, No.
 24
      CV0702171MMMSSX, 2009 WL 10670676, at *4 (C.D. Cal. Dec. 21, 2009) (“The
 25
      elements of trademark infringement, false endorsement, and unfair competition
 26
      claims under the Lanham Act are identical.”); A.C.T. 898 Prod., Inc. v. Door to Door
 27
      Nail Supply, No. CV1504520SJOMRWX, 2015 WL 12791424, at *5 (C.D. Cal. Nov.
 28
                                             -10-
       MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 21 of 38 Page ID
                                  #:976



  1 13, 2015) (“The elements of a claim for common law trademark infringement in

  2 California are the same as the elements of a trademark infringement claim under

  3 federal law: ownership of a mark and likelihood of confusion”); see also Rearden

  4 LLC v. Rearden Commerce, Inc., 683 F.3d 1190, 1221 (9th Cir. 2012) (holding that

  5 California state law claims for trademark infringement and unfair competition are

  6 “subject to the same legal standards” as a Lanham Act trademark claim).

  7        Under the Federal Trademark Act, 15 U.S.C. §§ 1114 et seq., a plaintiff in a
  8 trademark infringement action must show that a defendant without consent used in

  9 commerce, a reproduction, counterfeit, copy, or colorable imitation of plaintiff’s

 10 registered mark, in connection with distributing goods, and that such use is likely to

 11 cause confusion, or to cause mistake, or to deceive. Century 21 Real Estate Corp. v.

 12 Sandlin, 846 F.2d 1175, 1178 (9th Cir. 1988).

 13        As discussed above, Garrapata owns all rights related to the Registered Mark
 14 in Mr. Eastwood’s name and all common law trademark rights, and Mediatonas has

 15 used the mark in commerce to sell CBD products without Plaintiffs’ consent. Even if

 16 a consumer eventually figures out that Mr. Eastwood is not associated with the CBD

 17 products, Mediatonas created “initial interest confusion” which occurs when a

 18 defendant uses the plaintiff’s mark “in a manner calculated to capture initial

 19 consumer attention.” Brookfield Commc'ns, Inc. v. W. Coast Entm't Corp., 174 F.3d

 20 1036, 1062 (9th Cir. 1999).

 21
                  Once the consumer’s attention is captured, the consumer
 22               might well realize that he or she has arrived at the
 23               defendant’s (and not the plaintiff’s) website, and yet might
                  stay there and purchase the defendant’s similar products.
 24               Although a sale procured in this manner does not
 25               ultimately result from the consumer’s confusion as to the
                  source of the products, it is procured nonetheless through
 26               the defendant’s unfair use of the plaintiff’s trademark and
 27               associated goodwill. Thus, the wrongful act is the
                  defendant’s use of the plaintiff’s mark to divert consumers
 28
                                             -11-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 22 of 38 Page ID
                                  #:977



  1
                   to a website that ‘consumers know’ is not the plaintiff’s
                   website.
  2
      Soilworks, LLC v. Midwest Indus. Supply, Inc., 575 F. Supp. 2d 1118, 1130 (D. Ariz. 2008)
  3
      (internal quotes and citations omitted).
  4
            At a minimum, Mediatonas’ use of Mr. Eastwood’s name and likeness in the
  5
      fraudulent “article” created initial interest confusion, as it appears that Mediatonas is
  6
      selling CBD products that are manufactured by, associated with, and/or endorsed by
  7
      Mr. Eastwood. Indeed, the entire gist of the fraudulent “article” is that Mr. Eastwood
  8
      has developed a line of CBD products and, “Eastwood is offering our lucky readers
  9
      the chance to try [CBD product]!” (Susman Decl. ¶¶ 4, 5 Exhs. 3-9). Such use of Mr.
 10
      Eastwood’s name and likeness to promote and sell CBD products constitutes
 11
      common law trademark infringement and False Endorsement and Trademark
 12
      Infringement under the Lanham Act.
 13

 14                       d.     Mediatonas is Liable for Defamation and False Light
                                 Invasion of Privacy
 15
            The elements of a defamation claim are (1) a publication that is (2) false, (3)
 16
      defamatory, (4) unprivileged, and (5) has a natural tendency to injure or causes
 17
      special damage. Taus v. Loftus, 40 Cal. 4th 683, 720 (2007); see also Cal. Civ. Code
 18
      § 45 (“Libel is a false and unprivileged publication by writing, printing, picture,
 19
      effigy, or other fixed representation to the eye, which exposes any person to hatred,
 20
      contempt, ridicule, or obloquy, or which causes him to be shunned or avoided, or
 21
      which has a tendency to injure him in his occupation.”).
 22
            The elements of a false light claim are identical to the elements of a defamation
 23
      claim. Hawran v. Hixson, 209 Cal. App. 4th 256, 277 (2012); Kapellas v. Kofman, 1
 24
      Cal. 3d 20, 35 n.16 (1969) (en banc) (“Insofar as the instant plaintiff's right to privacy
 25
      action is of the ‘false light in the public eye’ variety, resting on the allegedly false
 26
      nature of the editorial statements, we find the action is in substance equivalent to the
 27
      children's libel claim, and should meet the same requirements of the libel claim on all
 28
                                                 -12-
       MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 23 of 38 Page ID
                                  #:978



  1 aspects of the case.”).

  2          Mr. Eastwood can easily show each of these elements.
  3          The fraudulent “article” contains false statements of fact, including without
  4 limitation:

  5          a.    “In an emotional 1-on-1 interview, one of America's most respected
  6 icons revealed that he wouldn’t be where he is without CBD”;

  7          b.    “[Mr. Eastwood] shocked everyone when he announced his new CBD
  8 line, [CBD product], would be the next step in his career”;

  9          c.    “Eastwood revealed that he would be stepping away from the spotlight
 10 to put more time into his wellness business”;

 11          d.    “several studios and sponsors were furious that he was splitting up his
 12 time”;

 13          e.    “relations with some studios grew so tense that they ended up giving
 14 him an ultimatum - acting or his wellness line”;

 15          f.    “The star has spent the past four years developing a line of highly
 16 effective and highly potent wellness products that he claims are the solution for those

 17 who don’t want to resort to using opiates”;

 18          g.    “Eastwood even admitted that big pharma companies are furious with
 19 him after noticing a large decline in sales since [CBD product] was launched on the

 20 market”;

 21          h.    “Eastwood has still been proactive in getting [CBD product] into the
 22 hands of those who need it”;

 23          i.    “While making an appearance on ‘TV Show’ he gifted the cast and crew
 24 with [CBD product] and made sure every guest was given a sample of the life

 25 changing supplement”;

 26          j.    “Eastwood is offering our lucky readers the chance to try [CBD
 27 product]!”.

 28
                                              -13-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 24 of 38 Page ID
                                  #:979



  1 (Susman Decl. ¶¶ 4, 5 Exhs. 3-9).

  2         The fraudulent “article” also contains false statements of fact that are attributed
  3 to Mr. Eastwood himself, including: “‘When I started this whole thing back in 2015,

  4 it really was just a part time passion project and a way for me to give back. Now here

  5 we are almost 5 years later and [CBD product] has steadily grown into a full-fledged

  6 business that’s helped thousands of people become pain free and much happier. My

  7 line gives me a chance to do something bigger than movies and I knew I would regret

  8 it for the rest of my life if I let that opportunity pass me by.’” (Id.).

  9         The fraudulent “article” also contains false statements of fact that are attributed
 10 to other celebrities including, Terry Bradshaw (“‘Eastwood gave me a sample of

 11 [CBD product]”) and Michael J. Fox (“‘The advances Eastwood has made in the

 12 CBD industry are remarkable.’”). (Id.).

 13         Each of the foregoing statements are demonstrable false. In truth: Mr.
 14 Eastwood: (1) does not use CBD products; (2) does not attribute his health and/or

 15 successful career to his purported use of CBD products; (3) has not developed nor

 16 announced a line of CBD products; (4) has not claimed that CBD products would be

 17 the next step in his career; (5) will not step away from his entertainment career to put

 18 more time into his purported wellness business; (6) did not start a purported CBD

 19 business in 2015 as a passion project; (7) film studios and sponsors are not angry

 20 with Mr. Eastwood (because he is not splitting his time on his purported CBD

 21 business); (8) no film studios gave Mr. Eastwood an ultimatum; (9) pharmaceutical

 22 companies are not angry with Mr. Eastwood (because he has not developed any CBD

 23 products); (10) has not delivered his purported CBD products to people including

 24 other celebrities (because Mr. Eastwood has not developed such products); (11) is not

 25 selling his purported CBD products online. (Eastwood Decl. ¶ 3).

 26         The allegations in the fraudulent “article” have clearly exposed Mr. Eastwood
 27 to hatred, contempt, ridicule, and obloquy and/or harmed Mr. Eastwood in his trade

 28
                                               -14-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 25 of 38 Page ID
                                  #:980



  1 or profession, as he is a full-time filmmaker, and does not have a side business of

  2 making CBD products.

  3        Accordingly, there can be no dispute that Mediatonas is liable for defamation
  4 and false light invasion of privacy.

  5
                  2.      The Remaining Eitel factors Support Entry of Default
  6                       Judgment (Eitel Factors 3 and 7)
  7
                          a.   There is Minimal Possibility of Dispute Concerning
  8                            Material Facts
  9        Upon entry of default, all well-pleaded facts in the complaint are taken as
 10 true, except those relating to damages. See TeleVideo Systems, Inc. v. Heidenthal,

 11 826 F.2d 915, 917-18 (9th Cir. 1987). Here, Plaintiffs filed a well-pleaded complaint

 12 alleging the facts necessary to establish their claims, and the clerk of the Court

 13 entered default against Mediatonas. No dispute has been raised regarding the

 14 material facts in the FAC, and the likelihood that any genuine issue may exist is, at

 15 best, remote. See Sky Billiards, Inc., 2016 WL 6661175, at *5 (defendants’ failure to

 16 respond “supports the conclusion that the possibility of a dispute as to the material

 17 facts is minimal”).

 18
                          b.   There is No Evidence that Default Was Due to
 19                            Excusable Neglect
 20        Mediatonas’ failure to respond to the FAC is not the result of “excusable
 21 neglect.” Plaintiffs have diligently prosecuted this case since its inception, while

 22 Mediatonas has failed to answer, plead or defend in this action. Mediatonas was

 23 properly served with the summons, the FAC, and all associated papers on February

 24 22, 2021. (Dkt. 53). Mediatonas’ response to the FAC was due on or before March

 25 15, 2021, and the clerk entered default against Mediatonas on March 18, 2021. (Dkt.

 26 59).

 27        In light of these facts, there is nothing to indicate that Mediatonas’ failure to
 28
                                             -15-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 26 of 38 Page ID
                                  #:981



  1 plead or respond to the FAC is due to excusable neglect. See Halsey v. Colonial Asset

  2 Mgmt., No. 5:13-cv-02025, 2014 WL 12601015, at *2 (C.D. Cal. July 17, 2014)

  3 (“Defendant was served with the summons and Complaint, but has failed to appear in

  4 this action. Therefore, there is no indication that Defendant’s default is due to

  5 excusable neglect, or that the material facts are in dispute.”).

  6
                         c.    Plaintiffs Will Suffer Prejudice if Default Judgment is
  7                            Not Entered
  8        Plaintiffs will suffer prejudice if default judgment is not entered because they
  9 “will be deprived of the opportunity to obtain judicial resolution of its claim[s].” Sky

 10 Billiards, 2016 WL 6661175, at *5; see also Vogel v. Rite Aid Corp., 992 F. Supp. 2d

 11 998, 1007 (C.D. Cal. 2014) (finding plaintiff would suffer prejudice absent entry of

 12 default judgment because of defendant’s “unwillingness to cooperate and defend”

 13 against claim).

 14        As demonstrated herein, Mediatonas waged a campaign of lies and
 15 disinformation featuring Mr. Eastwood. That campaign traded on Mr. Eastwood’s

 16 hard earned reputation and goodwill to sell CBD products. Consequently, Mr.

 17 Eastwood is entitled to a judicial resolution of his claims against Mediatonas.

 18        Further, failure to enter default judgment would frustrate the important policy
 19 goal of trademark law to protect against consumer deception and (2) protect the

 20 trademark holder's investment in goodwill and noteworthiness. Weil Ceramics &

 21 Glass, Inc. v. Dash, 878 F.2d 659, 672 (3d Cir. 1989); L.A. Gear, Inc. v. Thom McAn

 22 Shoe Co., 988 F.2d 1117, 1132 (Fed. Cir. 1993). And failure to enter default

 23 judgment would allow Mediatonas to tarnish Mr. Eastwood’s reputation without any

 24 recourse. See Milkovich v. Lorain J. Co., 497 U.S. 1, 12 (1990) (“Defamation law

 25 developed not only as a means of allowing an individual to vindicate his good name,

 26 but also for the purpose of obtaining redress for harm caused by such statements.”).

 27 Accordingly, default judgment is necessary.

 28
                                             -16-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 27 of 38 Page ID
                                  #:982



  1
                            d.    Policy Favoring Decision on the Merits Does Not
                                  Warrant Denying Default Judgment
  2
               Although the Federal Rules and public policy favor a decision on the merits,
  3
      “[d]efendant’s failure to answer Plaintiffs’ Complaint makes a decision on the merits
  4
      impractical, if not impossible.” PepsiCo, Inc. v. California Sec. Cans, 238 F. Supp.
  5
      2d 1172, 1177 (C.D. Cal. 2002). Because Plaintiffs have sufficiently pleaded facts
  6
      supporting their claims, the policy favoring decisions of cases on their merits does
  7
      not warrant denying default judgment in this instance.
  8

  9                         e.    Sum of Money at Stake
 10            Finally, the Court considers “the amount of money at stake in relation to the
 11 seriousness of Defendant’s conduct.” PepsiCo, Inc., 238 F. Supp. 2d at 1176 (C.D.

 12 Cal. 2002). Here, the amount of money at stake does not warrant denying default

 13 judgment. Mediatonas misappropriated Mr. Eastwood’s name and likeness, traded

 14 upon his name and goodwill, and disseminated false and defamatory statements about

 15 Mr. Eastwood to sell CBD products. The relief Plaintiffs seek is reasonable, is

 16 authorized by statute and case law, and totals in the millions of dollars.

 17            D.    Remedies and Damages1
 18                  1.     Permanent Injunction
 19            On February 26, 2021, the Court entered a preliminary injunction against
 20 Mediatonas, because Plaintiffs demonstrated (1) they are likely to succeed on the

 21 merits, (2) they are likely to suffer irreparable harm in the absence of preliminary

 22 relief, (3) the balance of equities tips in favor of the parties requesting the preliminary

 23 relief, and (4) an injunction is in the public interest. (Dkt. 54-1, 55).

 24            The standard for a permanent injunction is essentially the same as for a
 25 preliminary injunction with the exception that the plaintiff must show “actual

 26 success” on the merits rather than “a likelihood of success on the merits.” Amoco

 27
      1
 28       See Susman Decl. Exh. 13 for a summary of Plaintiffs’ damages calculations.
                                                -17-
          MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 28 of 38 Page ID
                                  #:983



  1 Prod. Co. v. Vill. of Gambell, AK, 480 U.S. 531, 546 n. 12 (1987).

  2        By virtue of the well-pleaded FAC, Plaintiffs have shown actual success on the
  3 merits. Indeed, it is indisputable that Mediatonas illegally used Mr. Eastwood’s name

  4 and persona to promote and sell CBD products without Plaintiffs’ consent in

  5 violation of Plaintiffs’ rights of publicity. (Susman Decl. ¶¶ 4, 5 Exhs. 3-9; Eastwood

  6 Decl. ¶ 2; Bernstein Decl. ¶ 2). It is equally indisputable that Mediatonas’ use of

  7 Plaintiffs’ trademarks in Mr. Eastwood’s name violates Federal trademark law and

  8 created a likelihood of confusion, which establishes irreparable harm. Phillip Morris

  9 USA Inc. v. Shalabi, 352 F. Supp. 2d 1067, 1074 (C.D. Cal. 2004) (“Irreparable harm

 10 to reputation and goodwill is presumed as a matter of law where, as here, the plaintiff

 11 has demonstrated a likelihood of confusion arising from the infringement.”); Sony

 12 Computer Entertainment America Inc. v. GameMasters, 87 F. Supp. 2d 976, 984, 54

 13 U.S.P.Q.2d (BNA) 1401, 1407 (N.D. Cal. 1999) (“once plaintiff establishes a

 14 likelihood of confusion, ‘it is ordinarily presumed that the plaintiff will suffer

 15 irreparable harm if injunctive relief does not issue’”) (quoting Rodeo Collection, Ltd.

 16 v. West Seventh, 812 F.2d 1215, 1220 (9th Cir. 1987)). Finally, it is indisputable that

 17 the statements in the fraudulent “article” are false and defamatory, as Mr. Eastwood

 18 does not use CBD products or attribute his health and/or successful career to his

 19 purported use of CBD products. (Eastwood Decl. ¶ 3). Mr. Eastwood has not

 20 developed and announced a line of CBD products, nor stated he will step away from

 21 his entertainment career to put more time into his purported wellness business, nor

 22 has Mr. Eastwood delivered his purported CBD products to other people, or sold

 23 CBD products online. Id. And no film studio or pharmaceutical company is angry

 24 with Mr. Eastwood for developing CBD products, because he has not, in fact,

 25 developed or sold such products. Id.

 26        The balance of the equities is clearly in Plaintiffs’ favor, as they are only
 27 seeking to enjoin illegal activities, and an injunction will not adversely affect any of

 28
                                             -18-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 29 of 38 Page ID
                                  #:984



  1 Mediatonas’ potential legitimate business operations. See Phillip Morris USA Inc.,

  2 352 F. Supp. 2d at 1075.

  3            Accordingly, the Court should make the current injunctive relief against
  4 Mediatonas permanent.

  5
                     2.    Monetary Damages
  6            Although the Court must make a determination regarding the damages
  7 requested in a motion for default judgment, the Court is “not required to conduct an

  8 evidentiary hearing to ascertain damages” where evidence of damages has been

  9 provided. Garden City Boxing Club, Inc. v. Aranda, 384 F. App’x 688, 689 (9th Cir.

 10 2010). The Court may rely on declarations in lieu of a damages hearing. See, e.g.,

 11 CFTC v. Emerald Worldwide Holdings, Inc., No. CV03-8339AHM, 2005 WL

 12 1130588, at *13 (C.D. Cal. Apr. 19, 2005) (finding “no reason to hold an evidentiary

 13 hearing on damages” because CFTC-submitted documentary evidence was

 14 “sufficient” to enter default judgment).2

 15                        a.     Misappropriation Claims
 16                               i.    Market Value
 17            In deciding damages on misappropriation claims, a common valuation method
 18 for a person who is famous and has appreciable value in his name, image, or identity

 19 is the “market value” method. In Midler v. Ford Motor Co., 849 F.2d 460, 463 (9th

 20 Cir. 1988), where Bette Midler sued Ford for using sound-alike of her distinctive

 21 singing voice in a television commercial to sell a car, the Ninth Circuit stated: “What

 22 [Ford] sought was an attribute of Midler's identity. Its value was what the market

 23 would have paid for Midler to have sung the commercial in person.” Similarly, in

 24 Waits v. Frito-Lay, Inc., 978 F.2 1093, 1102-03 (9th Cir. 1992) one of four

 25 components of damages was “the fair market value of [singer Tom Waits’] services.”

 26
      2
          Notwithstanding, Plaintiffs are more than willing to present additional evidence of
 27 Plaintiffs’ damages at a hearing, if the Court believes the evidence proffered

 28 herewith is somehow lacking.
                                                -19-
          MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 30 of 38 Page ID
                                  #:985



  1 As the case law demonstrates, Mediatonas should not end up better off for having

  2 stolen Mr. Eastwood’s publicity rights than the customary and proper approach of

  3 asking him for permission and entering into a negotiation.

  4        With the exception of a special Super Bowl television commercial in 2012
  5 (“Halftime in America”) themed around America’s resilience and recovery from the

  6 Great Recession, Mr. Eastwood has not endorsed or lent his name or image to any

  7 third party products. Eastwood Decl. ¶ 5; Bernstein Decl. ¶ 5. Halftime in America

  8 was a hopeful message to a nation that had been battered by recession. Accordingly,

  9 Mr. Eastwood received a below-market value fee that he donated to charity.

 10 Eastwood Decl. ¶ 5; Bernstein Decl. ¶¶ 5-7 (stating the amount of the fee and why it

 11 was below market value).

 12        The fair market value of Mr. Eastwood’s name and likeness in this instance far
 13 exceeds the amount he received for Halftime in America for several reasons:

 14        First, Halftime in America was not intended to sell cars but to inspire a nation.
 15 It was consistent with Mr. Eastwood’s reputation for honesty, hard work, integrity,

 16 and public service. Eastwood Decl. ¶¶ 4, 5; Bernstein Decl. ¶¶ 5-7; See Hirsch v. S.C.

 17 Johnson & Son, Inc., 280 N.W.2d 129, 134-35 (Wis. 1979) (“[plaintiff] over a period

 18 of years assiduously cultivated a reputation not only for skill as an athlete, but as an

 19 exemplary person whose identity was associated with sportsmanship and high

 20 qualities of character, and where the record demonstrates that much time and effort

 21 was devoted to that purpose”). In sharp contrast to Halftime in America, the

 22 defamatory “article” was made to sell CBD products in the most crass manner

 23 possible: through email spam and a fraudulent “interview” with Mr. Eastwood in

 24 which he announced his retirement from his life’s work. If Mr. Eastwood were to

 25 ever “sell out” and endorse such a product at odds with his image (he wouldn’t), he

 26 would not do so for the amount he was paid for Halftime in America. Bernstein Decl.

 27 ¶ 7.

 28
                                             -20-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 31 of 38 Page ID
                                  #:986



  1            Second, Halftime in America aired one time. The defamatory “article” has
  2 been disseminated widely around the internet for months and will continue to be

  3 seen by viewers long after this litigation is complete. Eastwood Decl. ¶ 6;

  4 Bernstein Decl. ¶ 7.

  5            Third, Halftime in America was made nine years ago, and the value of an
  6 endorsement by Mr. Eastwood has only increased since then. Bernstein Decl. ¶ 7.

  7            Fourth, the very fact that Mr. Eastwood refuses to endorse products or do ads
  8 increases the value of his name and persona. Id.; see Grant v Esquire, 367 F. Supp.

  9 876 (S.D.N.Y. 1973) (in which the Court recognized that Cary Grant’s refusal to do

 10 advertisement or endorsement deals might increase the value of his endorsement).

 11            Fifth, it is axiomatic that celebrities seek to be identified with higher end
 12 products—not online sales of products of questionable legality.3 Any association

 13 with the products sold through the defamatory “article” would diminish Mr.

 14 Eastwood’s brand and therefore require payment of a large amount. Id.

 15            Accordingly, Plaintiffs believe the fair market value of Mr. Eastwood’s name
 16 and persona justify an award of $10 million in actual damages. Id.

 17                                ii.    Injury to Peace, Happiness and Feelings
 18                  Although the injury stemming from violation of the right of
 19                  publicity “may be largely, or even wholly, of an economic or
                     material nature,” we have recognized that “it is quite possible
 20
                     that the appropriation of the identity of a celebrity may induce
 21                  humiliation, embarrassment, and mental distress.” [¶] In
                     assessing the propriety of mental distress damages, our focus is
 22
                     properly directed to the nature of the infringement and its
 23                  embarrassing impact on the plaintiff. . . . . In California, mental
                     distress damages may be recovered for “shame, humiliation,
 24
                     embarrassment, and anger.”
 25
      Waits, 978 F.2d at 1103.
 26

 27   3
     See e.g. 7 U.S.C. 1621 et seq. and 21 U.S.C. § 801 et seq. which regulate sales of
 28 cannabis and CBD products.
                                                 -21-
          MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 32 of 38 Page ID
                                  #:987



  1        When Mr. Eastwood saw the fraudulent “article,” he was shocked and angry
  2 because of his strong opposition to doing ads or endorsements. Eastwood Decl. ¶ 6.

  3 These feelings grew because the fraudulent “article” spread vicious lies about Mr.

  4 Eastwood and its dissemination through email spam was unseemly. Id. In addition,

  5 Mr. Eastwood’s representatives have received calls asking if the fraudulent “article”

  6 was true, and whether he was leaving his career to focus on CBD products.

  7 Eastwood Decl. Id; Bernstein Decl. ¶ 8.

  8        Accordingly, Plaintiffs believe emotional distress damages of $1 million are
  9 justified.

 10                             iii.   Injury to Reputation and Goodwill
 11
                  We have no doubt, in light of general tort liability principles, that
 12               where the misappropriation of identity causes injury to
 13               reputation, compensation for such injury is appropriate. See Cal.
                  Civ. Code § 3333 (available damages are those “which will
 14               compensate for all of the detriment” caused by defendant's
 15               tortious conduct). Reputational damages, moreover, have been
                  awarded in right of publicity cases.
 16

 17 Waits, 978 F.2d at 1104 (citing Clark v. Celeb Publishing, Inc., 530 F. Supp. 979,

 18 984 (S.D.N.Y. 1981) (applying California law); Hirsch v. S.C. Johnson & Son, Inc.,

 19 90 Wis. 2d 379, 280 N.W.2d 129, 138 (1979)).

 20        The fraudulent “article” injured Mr. Eastwood’s reputation and goodwill
 21 because it tarnished the reputation and goodwill he has spent a lifetime cultivating

 22 through his films as an actor, director and producer, and through his civil service,

 23 most notably as the Mayor of Carmel-by-the-Sea. Eastwood Decl. ¶¶ 4-8;

 24 Bernstein Decl. 5-8. The idea that Mr. Eastwood would retire from the business

 25 that he loves to devote himself to products being sold through cheap online ads is

 26 an insult to Mr. Eastwood, caused serious injury to his reputation and goodwill, and

 27 justifies an award of at least $1 million. Id.

 28
                                              -22-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 33 of 38 Page ID
                                  #:988



  1                            iv.    Punitive Damages
  2        Section 3344 and common law allow for an award of punitive damages for
  3 misappropriation. In California, exemplary or punitive damages are available

  4 “where it is proven by clear and convincing evidence that the defendant has been

  5 guilty of oppression, fraud, or malice.” Cal. Civ. Code § 3294(a). The statute defines

  6 “malice” in pertinent part as “despicable conduct which is carried on by the

  7 defendant with a willful and conscious disregard of the rights or safety of others.”

  8 Id. § 3294(c)(1). “Clear and convincing evidence means evidence sufficient to

  9 support a finding of ‘high probability.’” Waits, 978 F.2d at 1105. Plaintiffs meet

 10 this threshold.

 11        It is indisputable that Mediatonas acted with conscious disregard of Plaintiffs’
 12 rights. The whole point of the defamatory “article” was to consciously

 13 disregard Plaintiffs’ rights and capitalize on Mr. Eastwood’s renowned and

 14 goodwill as an icon of the motion picture industry. And it was not just Mr.

 15 Eastwood. The defamatory “article” contained false testimonials from Terry

 16 Bradshaw, Sam Elliott, Michael J. Fox, and Garth Brooks about Mr. Eastwood’s

 17 purported CBD product.

 18        Because “the quintessence of punitive damages is to deter future misconduct
 19 by the defendant,” the amount of punitive damage should be that which is

 20 “necessary to properly punish and deter.” Adams v. Murakami, 54 Cal. 3d 105, 110,

 21 813 P.2d 1348 (1991).

 22        Given Mediatonas’ egregious conduct, and its willingness to malign Mr.
 23 Eastwood and others for profit, Plaintiffs request punitive damages in the amount of

 24 $10 million. Eastwood Decl. ¶¶ 6-8; Bernstein Decl. ¶ 8.

 25                            v.     Attorneys’ Fees and Costs
 26        Civil Code Section 3344(a) and Section 3344.1(a)(1) provide in pertinent
 27 part: “The prevailing party in any action under this section shall also be entitled to

 28
                                             -23-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 34 of 38 Page ID
                                  #:989



  1 attorney’s fees and costs.” (Emphasis added). “The mandatory fee provision of

  2 section 3344, subdivision (a) leaves no room for ambiguity. Whether the course is

  3 sound is not for us to say. This is the course the Legislature has chosen and, until

  4 that body changes course, we must enforce the rule.” Kirby v. Sega of Am., Inc., 144

  5 Cal. App. 4th 47, 62 (2006).

  6        “[T]he fee setting inquiry in California ordinarily begins with the ‘lodestar,’
  7 i.e., the number of hours reasonably expended multiplied by the reasonable hourly

  8 rate.” PLCM Grp. v. Drexler, 22 Cal. 4th 1084, 1095 (2000). “The reasonable

  9 hourly rate is that prevailing in the community for similar work.” Id.

 10        The services performed by Plaintiffs’ counsel were reasonable and necessary.
 11 The Susman Declaration attached hereto in support of this Motion is prima facie

 12 evidence that those hours were necessary and are reasonable. See Raining Data

 13 Corp. v. Barrenechea, 175 Cal. App. 4th 1363, 1375 (2009); Bernardi v. County of

 14 Monterey, 167 Cal. App. 4th 1379, 1398 (2008); Cyma (U.S.A.) Ltd. v. Lumondi,

 15 Inc., 2011 WL 1483394, at *2-3 (N.D. Cal. 2011). Accordingly, the Court should

 16 determine that Plaintiffs’ counsel’s hours were reasonable.

 17        Plaintiffs’ counsel’s rate for the work performed is also reasonable. More than
 18 10 years ago, courts recognized that $500 an hour and higher are reasonable hourly

 19 rates in the Los Angeles community. See e.g., Maughan v. Google Technology, Inc.,

 20 143 Cal. App. 4th 1242, 1249(2006); Building a Better Redondo, Inc. v. City of

 21 Redondo Beach, 203 Cal. App. 4th 852, 871-73 (2012) (appellate court upheld a

 22 lodestar fee award with Los Angeles hourly rates of $500 to $550). Plaintiffs’

 23 request for fees between $490 and $590 per hour are imminently reasonable because

 24 they are less than the recognized reasonable hourly average in the area.

 25        Plaintiffs have incurred attorneys’ fees in the amount of $77,692.00. Susman
 26 Decl. ¶¶ 12-15 Ex. 12. Plaintiffs have incurred costs in the amount of $933.33. Id.

 27

 28
                                             -24-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 35 of 38 Page ID
                                  #:990



  1                      b.     Trademark Claims
  2        Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a) provides that, “subject
  3 to the principles of equity,” a prevailing “plaintiff shall be entitled … to recover . . .

  4 any damages sustained by the plaintiff.” Damages may be trebled in cases where the

  5 infringement of a trademark was intentional. 15 U.S.C. 1117 (b). Actual damages

  6 include injury to reputation and goodwill. Playboy Enterprises, Inc. v. Baccarat

  7 Clothing Co., 692 F.2d 1272, 1275 (9th Cir. 1982).

  8                             i.     Actual Damages
  9        Because Mr. Eastwood does not seek a double recovery, he does not oppose
 10 applying the same actual damages requested for misappropriation for his trademark

 11 claims. See Waits, 978 F.2d at 1111. Consequently, Plaintiffs request the same

 12 actual damages in the amount of $12 million.

 13                             ii.    Enhanced Damages
 14        Courts may enhance damages based on a finding of willful infringement or to
 15 compensate a plaintiff for actual injuries, but the award cannot be punitive in

 16 nature. See Skydive Arizona, Inc. v. Quattrocchi, 673 F.3d 1105, 1115 (9th Cir.

 17 2012) (reversing award of enhanced damages where it was based on the court’s

 18 intent to punish the defendant). Enhanced damages are also allowed where damage

 19 calculations are imprecise and courts perceive a plaintiff to be undercompensated.

 20 Taco Cabana Int'l, Inc. v. Two Pesos, Inc., 932 F.2d 1113, 1127 (5th Cir. 1991); see

 21 also Clearline Techs. Ltd. v. Cooper B-Line, Inc., 948 F. Supp. 2d 691, 709 (S.D.

 22 Tex. 2013) (“Enhancement is appropriate where the damages awarded fail to

 23 adequately compensate a plaintiff.”).

 24        When considering enhanced damages, courts evaluate the impact of the
 25 unlawful conduct directly on the plaintiff, the systemic distortion that the

 26 defendant’s conduct had on the relevant market, and the costs incurred by the

 27

 28
                                              -25-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 36 of 38 Page ID
                                  #:991



  1 plaintiff to mitigate its damages. See ALPO Petfoods v. Ralston Purina Co., 778 F.

  2 Supp. 555, 564 (D.D.C. 1991).

  3        Here, the impact on Mr. Eastwood cannot be underestimated. As discussed
  4 above, Mr. Eastwood’s reputation and goodwill are the result of years of hard work.

  5 The damage caused to Mr. Eastwood by Mediatonas’ online scam are difficult to

  6 calculate. In the FAC, Plaintiffs prayed for treble damages. Accordingly, to the

  7 extent the Court finds that Plaintiffs would be undercompensated by the actual and

  8 punitive damages it awards, Plaintiffs respectfully request that it award enhanced

  9 damages up to three times the amount of Plaintiffs’ actual damages.

 10                      iii.   Attorneys’ Fees
 11        Notwithstanding that Plaintiffs are already entitled to attorneys’ fees under
 12 Cal. Civ. Code Section 3344, they are also entitled to such fees under Section

 13 1117(a) of the Lanham Act, which provides, “The court in exceptional cases may

 14 award reasonable attorney fees to the prevailing party,” 15 U.S.C.A. § 1117(a).

 15        At issue is whether this case falls within the scope of “exceptional cases” of
 16 trademark infringement arising under the Lanham Act. The Ninth Circuit has

 17 interpreted the term “exceptional” to mean that “the defendant acted maliciously,

 18 fraudulently, deliberately, or willfully.” Love v. Associated Newspapers, Ltd., 611

 19 F.3d 601, 615 (9th Cir. 2010).

 20        Here, Plaintiffs pleaded in the FAC that Mediatonas’ actions were
 21 “knowingly false, and are intentionally designed to capitalize on the goodwill,

 22 recognition, and fame associated with Mr. Eastwood” and Mediatonas “willfully,

 23 knowingly, and maliciously deceived and confused the relevant consuming public.”

 24 FAC ¶¶ 5, 47, 57. Because the factual allegations of the FAC should be taken as true

 25 upon default, this case falls within the scope of “exceptional cases.” See Zynga

 26 Game Network Inc. v. Williams, 2011 WL 2560240 (N.D. Cal. June 28, 2011)

 27 (holding that, upon entry of default, the plaintiffs' allegations in the pleading are

 28
                                              -26-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 37 of 38 Page ID
                                  #:992



  1 sufficient to establish that this is an “exceptional” case for purposes of 15 U.S.C. §

  2 1117(a)); Discovery Communications, Inc. v. Animal Planet, Inc., 172 F. Supp. 2d

  3 1282 (C.D. Cal. 2001) (holding that plaintiff’s willful infringement and dilution of

  4 television programmer's “Animal Planet” mark, and failure to appear and file

  5 answer, resulting in default judgment, were exceptional circumstances entitling

  6 plaintiff to award of attorney fees and costs). This is indisputably an exceptional

  7 case under the Lanham Act, warranting an award of attorneys’ fees.

  8        As discussed above, Plaintiffs’ attorneys’ fees total $77,692.00 Susman Decl.
  9 ¶¶ 12-15 Exh. 12.

 10                     c.     Defamation and False Light
 11                            i.     Actual Damages
 12        As a result of Mediatonas’ defamation, Mr. Eastwood is entitled “the amount
 13 which will compensate for all the detriment proximately caused” by the defamation.

 14 Raven's Cove Townhomes, Inc. v. Knuppe Development Co., 114 Cal. App. 3d 783,

 15 801 (1981) (quoting Civ. Code § 3333). Such compensatory damages include

 16 damages for injury not only to his reputation but damages for emotional distress—

 17 i.e., shame, anguish, humiliation. Wong v. Jing, 189 Cal. App. 4th 1354, 1379

 18 (2010).

 19        As described above, the false statements in the fraudulent “article” have
 20 harmed Mr. Eastwood in his profession, damaged his reputation, and caused anger

 21 and other hurt feelings. Eastwood ¶¶ 3, 6-8; Bernstein Decl. ¶¶ 7-8.

 22        Based on the foregoing, and to the extent the Court finds that these are not
 23 duplicative of Plaintiffs’ other damages, Mr. Eastwood requests damages up to $2

 24 million. Id.

 25                            ii.    Punitive Damages
 26        A plaintiff who proves defamation may also seek punitive damages. Wong,
 27 189 Cal. App. 4th at 1379. It is indisputable that the fraudulent “article” was created

 28
                                             -27-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67-1 Filed 05/07/21 Page 38 of 38 Page ID
                                  #:993



  1 and disseminated with actual malice, in conscious disregard of Mr. Eastwood’s

  2 rights, thereby justifying an award of punitive damages. See supra; Eastwood ¶¶ 3,

  3 6-8; Bernstein Decl. ¶¶ 7-8.

  4        Based on the foregoing, and to the extent the Court finds that these are not
  5 duplicative of Plaintiffs’ other damages, Mr. Eastwood requests punitive damages

  6 up to $6 million. Id.

  7 IV.    CONCLUSION
  8        For the foregoing reasons, the Court should grant the Motion, enter final
  9 judgment by default against Mediatonas, and issue a final order in the form of the

 10 proposed Order submitted herewith.

 11

 12

 13 Dated: May 7, 2021                     NOLAN HEIMANN LLP
 14
                                                   By:__________________________
 15                                                Jordan Susman
                                                   Attorneys for Plaintiffs
 16
                                                   Clint Eastwood
 17                                                and Garrapata, LLC
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                            -28-
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
